

117 HR 376 IH: Paris Agreement Constitutional Treaty Act
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 376IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mrs. Boebert (for herself, Mr. Biggs, Mr. Brooks, Mr. Good of Virginia, Mr. Budd, Mr. Mooney, Ms. Herrell, Mrs. Miller of Illinois, Mr. Pfluger, Mr. Cline, Mr. Weber of Texas, and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require the advice and consent to ratification of the Paris Agreement by the United States Senate before any action may be taken to carry out the goals of the Paris Agreement, and for other purposes.1.Short titleThis Act may be cited as the Paris Agreement Constitutional Treaty Act.2.Treaty obligationsNo action may be taken to carry out the goals of the Paris Agreement, including any action, agenda, agreement, platform, or plan, unless the Senate first adopts a resolution of advice and consent to ratification of the Paris Agreement. 3.Prohibition on use of funds to advance the Paris AgreementNotwithstanding any other provision of law and section 2, no funds are authorized to be appropriated, obligated, or expended to take any action to advance the Paris Agreement.4.Paris Agreement definedIn this Act, the term Paris Agreement means the decision by the United Nations Framework Convention on Climate Change’s 21st Conference of Parties in Paris, France, adopted December 12, 2015. 